Citation Nr: 1338416	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  10-22 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen the Veteran's claim of entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from June 1994 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen the previously denied claim.

In March 2011, the Veteran presented sworn testimony during an RO hearing before a decision review officer (DRO).  A transcript of the hearing has been associated with the Veteran's VA claims file.

As will be discussed below, the Veteran's claim is being reopened herein; the underlying issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In a March 2007 decision, the RO declined to reopen a claim of entitlement to service connection for a low back disability.

2.  The evidence submitted since the March 2007 RO decision is neither cumulative nor redundant of the record at the time of the prior final denial, and raises a reasonable possibility of substantiating the pending claim of entitlement to service connection for a low back disability.






CONCLUSIONS OF LAW

1.  A March 2007 RO decision denying the claim of entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2013).

2.  Since the March 2007 RO decision, new and material evidence has been received with respect to the claim of entitlement to service connection for a low back disability; this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

In this matter, the Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim of service connection for a low back disability, no further discussion of these specific VCAA requirements is required.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).
II.  Claim to Reopen

The Veteran's claim to reopen a previously denied claim of entitlement to service connection for a low back disability was denied in a March 2007 rating decision.  He did not subsequently pursue an appeal of that denial and the March 2007 RO decision therefore became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192.

As a result of the finality of the March 2007 decision, a claim of service connection for a low back disability may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id.

The relevant evidence of record at the time of the March 2007 RO decision consisted of service treatment records (STRs), VA treatment records, and statements of the Veteran.  STRs showed that, in December 1996, the Veteran sought treatment for complaints of low back pain following heavy leg presses two days prior; he was diagnosed with a lower back strain at that time.  The Veteran's May 1998 service separation examination did not document any diagnoses or complaints pertaining to back symptomatology.  VA treatment records dated July 2003 and February 2007 documented continuing complaints of low back pain.  A VA radiology report dated February 2007 revealed degenerative joint disease of the lumbar spine.  In multiple statements, the Veteran asserted the onset of low back pain in his military service which continued to the present day.  See the Veteran's statement dated September 2002.

Accordingly, at the time of the last final denial of the Veteran's service connection claim, the RO determined that new and material evidence had not been associated with the claims file.  Specifically, there remained insufficient evidence of in-service injury, as well as, insufficient evidence of medical nexus between the Veteran's claimed low back disability and his military service.  The RO therefore declined to reopen the Veteran's claim of entitlement to service connection for a low back disability.  As indicated above, the Veteran did not appeal the RO's March 2007 decision, and the denial consequently became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2006).

Relevant evidence received since the March 2007 decision consists of VA and private treatment records, a VA examination report dated July 2011, a letter from Dr. E.B.T. dated June 2010, and the Veteran's March 2011 RO hearing testimony.

After a review of the entire record, and for the reasons expressed immediately below, the Board finds that additional evidence has been submitted that is sufficient to reopen the Veteran's claim.

VA treatment records dated in November 2008 indicated that the Veteran underwent a right lumbar hemilaminotomy, L5-S1 with excision of herniated L-5 disc fragments.  In the report of the procedure, the Veteran's treatment provider reported that the Veteran had a history of low back and right lower extremity pain.  It was further indicated that the Veteran's back pain started after some heavy lifting while volunteering for Goodwill.  At the March 2011 RO hearing, the Veteran testified that he injured his back while preparing for a physical fitness test during his military service.  He indicated that he experienced constant back pain following the initial injury for which he was treated with Ibuprofen.  He further stated that he sought private medical treatment several months after his military discharge.  In support of his contentions, the Veteran also submitted a June 2010 letter from Dr. E.B.T. who indicated that the Veteran "sustained an injury to his back while in the Marines in 1996.  He had chronic intermittent pain in his back with onset at the time of that injury until he had back surgery in 2008."  Dr. E.B.T. additionally explained, "[p]lease note that the onset of his pain was while he was in the Marines, and although it is currently controlled, this should be part of his permanent record."  See the letter from Dr. E.B.T. dated June 2010.

The July 2011 VA examiner concluded that the Veteran's current low back disability "is less likely as not (less than 50/50 probability) caused by or a result of complaints documented during active military service."  The examiner explained that the Veteran was seen for back pain with in service, was subsequently placed on light duty, and returned to active duty without restrictions.  He indicated, "[t]here were no complaints of low back problems on the Veteran's separation physical or other physical exams while in service."  He observed that the surgical note stated that the Veteran injured his back following service.  The examiner then stated, "[t]he injury described at that time is more consistent with an injury that would affect a disc."  He concluded, "[t]herefore, based on a review of the Veteran's service medical records, treatment records, and clinical experience and expertise, the Veteran's current low back problems is less likely as not (less than 50/50 probability) caused by or a result of complaints documented during active military service."  Accordingly, although this evidence is new, it is unfavorable to the low back disability claim and thus does not provide a basis for reopening.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material). 

Nevertheless, the Board finds that the June 2010 letter from Dr. E.B.T. in support of medical nexus is new evidence as it was not previously of record when the prior decision was made.  Further, it is material because it is supporting evidence of a possible nexus with military service.

As a result, the Board finds that the June 2010 private medical opinion of Dr. E.B.T., which is presumed credible, see Justus, supra, constitutes new and material evidence.  The evidence relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for a low back disability is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence sufficient to reopen a claim for service connection for a low back disability has been received; to this limited extent, the appeal is granted.






REMAND

For the reasons expressed below, the Board finds that the underlying claim of entitlement to service connection for a low back disability must be remanded for further development.

Initially, the Board notes that, in a November 2010 statement, the Veteran's representative asserted, "the Veteran has indicated that medical evidence pertaining to the claimed condition may be obtained from the Temple and Waco VA medical center (VAMC) from January 2000 to present."  The representative therefore requested that these outstanding records be obtained.

A review of the record demonstrates that only VA treatment records dating from 2003 have been associated with the claims file.  To this end, a VA radiology report dated February 2007 indicates that there was no change to the lumbosacral spine since the previous exam on October 30, 2002; these records are not of record.  Notably, there is no indication that VA treatment records prior to that date (i.e., dating from 2000 to 2003) are unavailable.  Accordingly, the missing VA treatment records must be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure records of any treatment or evaluation that the Veteran may have received, or undergone, since January 2000.  All such available documents should be associated with the claims file.

2. Then, VBA should refer the VA claims file to the physician who conducted the July 2011 VA examination; if he is unavailable the claims file should be referred to a physician with appropriate expertise.  The Veteran does not need to be examined.  The examiner is requested to review the claims file in its entirety including the recently obtained VA treatment records.  The examiner should then indicate whether his July 2011 opinion concerning medical nexus as to the claimed low back disability has changed upon review of the newly obtained VA treatment records.  Specifically, the examiner should indicate whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's low back disability, if any, began during or is causally related to service, to include the documented December 1996 injury.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  The AOJ should ensure that any additional development suggested by the examiner should be undertaken so that a definite opinion can be obtained.
3. Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


